DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species. 
A1.	wherein the peptide is generated by enzymatically digesting a protein in solution (claims 6-9);
A2.	wherein the peptide is generated by fragmenting a protein in the gas phase (claim 10-14).
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 generic.
B1.	filtering a single peptide as precursor ion according to mass and fragmenting the filtered precursor ion in a fragmentation cell (claims 17-19);
B2.	fragmenting the separated peptides without filtering a single peptide according to mass and assigning those fragment mass signals to the fragment mass spectrum of a specific peptide which have a correlated temporal profile (claim 20-21).
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 generic.
C1.	wherein the ion mobility or collision cross section of the peptide in the gas phase is experimentally determined (claims 3);
C2.	wherein the ion mobility or collision cross section is predicted (claim 4).
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Philip Conrad on 06/23/2022 a provisional election was made without traverse to prosecute the species A1, claim 6-9, B1, claim 17-19 and C1, claim 3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4, 10-14 and 20-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9, 15-18 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al. (Analytical Chemistry, 2013) (Jia).
Regarding claim 1, Jia teaches a method for determining isomeric amino acid residues of a peptide (abstract), comprising the steps of:
acquiring a fragment mass spectrum of the peptide (Fig. 1, page 2973, par 4, page 2976, par 1);
determining a lead sequence of the peptide using the fragment mass spectrum, said lead sequence comprising positions of determined amino acid residues and at least one position with undetermined isomeric amino acid residues (Fig. 1, page 2973, par 5, page 2976, par 1); and
experimentally determining the ion mobility or collision cross section of the peptide in the gas phase (Fig. 3, page 2973, par 4, page 2976, par 2);
generating a list of peptide candidates which have different isomeric amino acid residues at the at least one position (Fig. 3, page 2973, par 6, page 2976, par 2); and
comparing pre-determined or predicted ion mobility or collision cross section of the peptide candidates with the experimentally determined ion mobility or collision cross section of the peptide and assigning the isomeric amino acid residues of the best matching peptide candidate to the isomeric amino acid residues of the peptide (Fig. 3, page 2976, par 2).
Regarding claim 23, Jia teaches a method for determining the isomeric amino acid residues of a peptide (abstract), comprising the steps of:
providing a known lead sequence of the peptide, said lead sequence comprising positions of determined amino acid residues and at least one position with undetermined isomeric amino acid residues (page 2978, par 2);
experimentally determining the ion mobility or collision cross section of the peptide in the gas phase (Fig. 3, page 2973, par 4, page 2976, par 2);
generating a list of peptide candidates which have different isomeric amino acid residues at the at least one position (Fig. 3, page 2973, par 6, page 2976, par 2); and
comparing pre-determined or predicted ion mobility or collision cross section of the peptide candidates with the experimentally determined ion mobility or collision cross section of the peptide and assigning the isomeric amino acid residues of the best matching peptide candidate to the isomeric amino acid residues of the peptide (Fig. 3, page 2976, par 2). 
Regarding claim 2, Jia teaches that wherein the isomeric amino acid residues relate to one of leucine/isoleucine, cis-proline/trans-proline, aspartic acid/iso-aspartic acid, α-/γ-glutamic acid and enantiomeric amino acid residues (L/D) (Fig. 1).
Regarding claim 3, Jia teaches that wherein the ion mobility or collision cross section of the peptide in the gas phase is experimentally determined by using an ion mobility separator or ion mobility spectrometer, in particular one of a drift type ion mobility separator/spectrometer, travelling wave ion mobility separator/spectrometer, trapped ion mobility separator/spectrometer (TIMS), differential mobility separator/spectrometer (OMS) and field asymmetric ion mobility separator/spectrometer (FAIMS) (page 2973, par 4).
Regarding claim 5, Jia teaches that wherein the mass of the peptide is experimentally determined from the fragment mass spectrum or from an additionally acquired mass spectrum of the peptide and used to determine the lead sequence of the peptide (Fig. 3, page 2976, par 2).
Regarding claim 6, Jia teaches that wherein the peptide is generated by enzymatically digesting a protein in solution, in particular by a tryptic digest (page 2973, par 7).
Regarding claim 9, Jia teaches that wherein the peptide is separated from other digest peptides of the protein by chromatography (LC) or electrophoresis prior to acquiring the fragment ion mass spectrum of the peptide (page 2973, par 4).
Regarding claim 15, Jia teaches that wherein the lead sequence of the peptide is determined by matching the fragment mass spectrum of the peptide with fragment mass spectra of library peptides for which the lead sequence is known (page 2976, par 0).
Regarding claim 16, Jia teaches that wherein the peptide is fragmented by using one of collision induced dissociation (CID) (page 2973, par 4).
Regarding claim 17, Jia teaches that wherein multiple peptides to be analyzed are simultaneously present (page 2973, par 3) and a fragment mass spectrum for at least one peptide is acquired in a data dependent acquisition mode by filtering a single peptide as precursor ion according to mass and fragmenting the filtered precursor ion in a fragmentation cell (page 2973, par 4).
Regarding claim 18, Jia teaches that wherein the multiple peptides are separated in time according to ion mobility after filtering according to mass (Fig. 3, page 2976, par 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (Analytical Chemistry, 2013) (Jia).
Regarding claim 7, Jia does not specifically teach that wherein the protein is an antibody, a monoclonal antibody, or a construct that comprises an antibody or fragments of it. However, since antibody is a protein, a person skilled in the art would have appreciated that Jia’s method can be used for determining isomeric amino acid residues of an antibody.
Regarding claim 8, the phrase “part of the quality control of the production of the protein” is an intended use of the method and does not further limit the steps of the procedure. Jia’s method can be used for part of the quality control of the production of the protein.
Regarding claim 19, Jia is silent on wherein, prior to the acquisition of the fragment mass spectrum of the peptide, the multiple peptides are separated in time according to ion mobility and mass spectra of the separated peptides are acquired in order to obtain an ion mobility/mass map of the multiple peptides. However, switching the steps of Jia’s procedure would have been obvious to one of ordinary skill in the art, because the final result is based on the same information, the moving time and the peptide composition.
Regarding claim 22, Jia does not specifically teach that wherein the ion mobility or collision cross section of the peptide in the gas phase is experimentally determined a second time with an increased resolution according to ion mobility or collision cross section, respectively. However, it would have been obvious to one of ordinary skill in the art to repeat the measurement with increased resolution, in order to obtain a more accurate measurement. The result is predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797